DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendments, inventor declaration and accompanying remarks filed 4/5/21have been fully considered and entered. Claims 39-42 have been added as requested. Applicant’s arguments with respect to the 112 2nd paragraph rejections are found persuasive. Applicants have sufficiently evidenced that the term “substantially” is properly defined. As such, this rejection is hereby withdrawn. Applicant’s arguments with respect to the rejections made over Arvidson et al., US 2014/0072758 in view of Tam et al., US 8,236,119 and/or Arvidson et al., US 2014/0072758 are not found persuasive of patentability for reasons set forth herein below.  
Response to Arguments
2.	Applicants argue that the prior art of Arvidson et al., alone or in combination with Tam et al., do not teach the claimed fibrous tape. Applicants assert that Arvidson et al., is NOT concerned with the manufacture of fibrous tapes and that Arvidson et al., does not teach fusing along the abutted lengths. Applicants further note that Arvidson et al., while teaching that the binder is optional, does not teach a tape that is “substantially” free of binder. With regard to the prior art of Tam et al., Applicants assert that Tam et al., tapes are produced with handling deficiencies  and that such tapes produced via the Tam et al., method would not have the claimed transversal strength. These arguments are not found persuasive. In response, it is respectfully pointed out that Applicants are not claiming a method of forming a tape or tape formed by a process (product-by-process). As such, the Examiner is of the position that Applicants arguments are not commensurate in scope with the claimed subject matter. 

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim(s) 1-6, 16-26 and 35-42 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arvidson et al., US 2014/0072758 in view of Tam et al., US 8,236,119. 
The published patent application issued to Arvidson et al., teach a tape ply or multiple plies made from UHMEPE fibers (abstract and section 0029). Arvidson et al., exemplifies UHMWPE DYNEEMA® fibers (section 0029). Said fibers are known to have the claimed tenacity (https://www.sciencedirect.com/topics/engineering/dyneema). Arvidson et al., teach that a tape ply is single ply of non-overlapping unidirectionally oriented fibers (section 0019). Arvidson et al., further teach that a single ply is monolithic structure that has been merged (i.e., consolidated with heat and pressure) (section 0021). Arvidson et al., US 2014/0072758 teach that using a binder is optional (sections 0045 and 0054). Since the fibers are unidirectionally oriented and are consolidated using heat and pressure (binder is optional), the Examiner is of the position that adjacent polymer fibers would fuse to one another over an abutting length. 

The patent issued to Tam et al., cited in Arvidson et al., a suitable process for forming teach a process for forming a tape ply made from the claimed UHMEPE (title and abstract). Said process includes compressing and heating multi-filament yarns made from UHMEPE (abstract and column 2, 1-60). Said multi-filament yarn is flattened using compression and heat (column 2, 55-60). The Examiner is of the position that such a process would cause the individual filaments in the multi-filament yarn to fuse along the abutting lengths. With regard to claims 35-38, individual filaments of the multi-filament yarns have the same lengths. As such, it is expected that the abutting lengths would overlap the claimed abutting lengths. 
It would be obvious to a person of ordinary skill in the form the fibrous tape ply of Arvidson et al., using the process cited by Tam et al. 
With regard to claim 3, Arvidson et al., teach that a tape generally has a rectangle shape with a cross-sectional aspect ratio (width to thickness) of 50:1 (section 0022). Arvidson et al., teach forming an article with as many 20 plies cross-pled at angles ranging from 0-90° (section 0055).  Arvidson et al., further teach forming a woven fabric from the fiber tape plies and can be woven in a plain weave wherein tapes are woven vertically and horizontally (section 0044). Such a plain weave would meet the claimed angles as recited in claim 22. Arvidson et al., exemplifies a fiber tape made from Spectra® fibers wherein the areal density is 50 gms (section 0069). With regard to the areal densities set forth in claims 25-26, the Examiner is of the position that depending on the number of plies used, the areal density can be varied as function of desired end use. For example an article having 20 plies could have an areal density of 1000 gms. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim Rejections - 35 USC § 102

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(s) 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arvidson et al., US 2014/0072758. 
The published patent application issued to Arvidson et al., teach a tape ply or multiple plies made from UHMEPE fibers (abstract and section 0029). Arvidson et al., exemplifies UHMWPE DYNEEMA® fibers (section 0029). Said fibers are known to have the claimed tenacity (https://www.sciencedirect.com/topics/engineering/dyneema). Arvidson et al., teach that a tape generally has a rectangle shape with a cross-sectional aspect ratio (width to thickness) of 50:1 (section 0022). Arvidson et al., teach forming an article with as many 20 plies cross-pled at angles ranging from 0-90° (section 0055).  Arvidson et al., further teach forming a woven fabric from the fiber tape plies and can be woven in a plain weave wherein tapes are woven vertically and horizontally (section 0044). Such a plain weave would meet the claimed angles as recited in claim 22.

Allowable Subject Matter
7.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789